DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application no. 16/637,141 has filed on 06 February, 2020. Claims 1-20 are now pending in this application. There are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.

                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 has been considered by the examiner.

                                                        Drawings
The applicant’s drawings submitted on 02/06/2020 is acceptable for examination purposes.
   
       Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
means for performing clustering on a data collection representative of at least 1000 entities to obtain groups of at least 100 entities, each of the 1000 entities having at least one attribute of a plurality of attributes; 
with respect to each of the groups: 
        means for adding a first attribute of the plurality of attributes to a first set of attributes based on the first attribute being common to at least some entities of the group; 
        means for adding a second attribute to the first set of attributes based on (i) the second attribute being common to at least some of the group's entities that have the first set of attributes and (ii) a first quantity threshold being satisfied by a quantity of the group's entities that has the first set of attributes other than the second attribute; and 
        means for generating a query suggestion based on the first set of attributes such that the query suggestion is configured for obtaining results reflective of the group” in claim 10. Claim 10 has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a non-structural term “means" coupled with functional language “for performing, for adding, for generating” without reciting sufficient structure to achieve the function. A review of the specification shows and finds that the instant specification has provided support for these terms.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows in several of these means may be embodied by one and the same item of hardware. The word "a" or "an" preceding an element does not exclude the presence of a plurality of such elements. In any device claim enumerating several means, several of these means may be embodied by one and the same item of hardware.”, and finds that the instant specification has provided structure to perform the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5, 6, 10-13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS S. McNAIR et al. (U.S. Patent Pub. Application Number US 2017/0124269 A1, hereinafter “McNair”) in view of Ari M. Frank et al. (US Patented No. US 2016/0055236 A1, hereinafter referred to as “Frank”).

With respect to claim 1, McNair teaches a system for providing computer-assisted generation of human- interpretable query suggestions reflective of clustering-obtained groups, the system comprising: one or more processors (see Para [0035], computer system 120 comprises one or more processors operable to receive instructions) configured by machine-readable instructions to: 
perform clustering on a data collection representative of entities to obtain group entities having at least one attribute of a plurality of attributes (see [0046], received input including patient information and one or more sets, thresholds, or ranges of variables, from parameters from data store such as for example blood pressure, blood oxygen, temperature, or other variables (i.e. attributes), and such variable sets, threshold(s), or range(s) may be received from ‘one or more health care providers or from an agent, and Para [0125], determining a degree of similarity between a target patient and the set of patient records; and based on the degree of similarity, which may include other clinical variables and patient attributes (i.e. the determination of a similarity between ‘the patient and set of patients’ corresponding to ‘entities’);
with respect to each of the groups, perform the following operations: 
adding a first attribute of the plurality of attributes to a first set of attributes based on the first attribute being common to at least some entities of the group (see Fig. 3A and Para [0094], ‘using the aggregated, mapped patient data, which includes inner-operable longitudinal patient records, one or more conditions or concepts are targeted to find related concepts (i.e. adding a first attribute)’, such as other conditions that are frequently present when the targeted condition or concept is present in the patient data [0135], the reference set of clinical information includes patient data relating to the reference population of patients, which includes a first plurality of codified clinical concepts, and the ‘first plurality of codified clinical concepts associated with the reference population includes one or more of a laboratory result, a medication, and a procedure (i.e. added a first attribute of the plurality of attributes to a first set of attributes)’, and Para [0136] teaches determining a clinical decision support event that is common in the first set of electronic health records for the reference population of patients based on the reference set of clinical information)); 
adding a second attribute to the first set of attributes based on (i) the second attribute being common to at least some of the group's entities that have the first set of attributes (see Para [0094], ‘additional attributes (i.e. second attribute) such as patient demographic information, treatment information including the caregiver or health entity treating the patient may also be ‘combined (i.e. added)’ with the targeted conditions or concepts (i.e. adding a second attribute to the first set of attributes) to increase the specificity of the related concepts and the common set of clinical concepts and (ii) a first quantity threshold being satisfied by a quantity of the group's entities that has the first set of attributes other than the second attribute (see Para [0138], one or more itemsets within the first plurality of codified clinical concepts includes discovering one or more frequent itemsets.  Frequent itemsets are itemsets that are frequently occurring within the first set of electronic health records.  A frequently occurring itemset is determined based on a specified minimum support value (minsup) for items within itemsets and a specified minsup for the itemset, and for extracting frequent itemsets utilize a single minsup value such that the minimum support for all items are the same); and 
generating a query suggestion based on the first set of attributes such that the query suggestion is configured for obtaining results reflective of the group (see Para [0153], generating suggested clinical concepts from new knowledge learned, and Para [0155] teaches determining one or more suggested clinical concepts of the desired type based on a statistical measure of association between a first plurality of codified clinical concepts in electronic health records associated with the target patient and high-value itemsets, and Para [0161], the user interface allow a user to view trends for the suggested clinical concepts and save the list of suggested clinical concepts).  
Though, McNair teaches ‘entities and entities in the groups (see para [0094], the caregiver or health entity treating the patient)’. However, McNair does not explicitly teach “at least 1000 entities to obtain groups of at least 100 entities, each of the 1000 entities having at least one attribute”.
a crowd of users is often designated by the reference numeral 100.  The reference numeral 100 is used to designate a general crowd of users, wherein a crowd of users includes at least three users, but may include more users, for example, the number of users in the crowd 100 falls into one of the following ranges (i.e. groups): 3 to 9, 10 to 24, 25-99, 100-999, 1000-9999, 10000-99999, 100000-1000000, and more than one million users, and Para [0103] and [0146], teaches the number of users who contribute measurements to the measurements 110 may fall into one of the following ranges: 3-9, 10-24, 25-99, 100-999, 1000-9999, 10000-99999, 100000-1000000, or more than one million users, wherein measurements involving users who had a certain experience measurements of users who have certain characteristics (e.g., certain profile attributes) (i.e. ‘crowd of users includes at least three users’ corresponding to ‘the number of entities’ and ‘the number of users in the crowd falls into the particular ranges’ corresponding to ‘the number of entities in a group’))”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNair’s method for managing health database by health-related entities to include the teaching of Frank’s method for measuring affective response and providing group based results for query suggestions reflective of clustering-obtained groups. McNair and Frank are in the same field of invention because all of them teach clustering data. Combination to do so would have been obvious to one of ordinary skill in the art in order to improve the well-being of the entity, such as identifying and/or suggesting activities that may be enjoyable to a 

Claims 10 and 11 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 2, McNair teaches to perform, with respect to the each group, the adding of the first attribute by adding the first attribute to the first set of attributes based on the first attribute being at least as common among the group's entities as all other attributes of the plurality of attributes (see Fig. 3A and Para [0094], ‘using the aggregated, mapped patient data, which includes inner-operable longitudinal patient records, one or more conditions or concepts are targeted to find related concepts (i.e. adding a first attribute)’, such as other conditions that are frequently present when the targeted condition or concept is present in the patient data [0135], the reference set of clinical information includes patient data relating to the reference population of patients, which includes a first plurality of codified clinical concepts, and the ‘first plurality of codified clinical concepts associated with the reference population includes one or more of a laboratory result, a medication, and a procedure (i.e. added a first attribute of the plurality of attributes to a first set of attributes)’, and Para [0136] teaches determining a clinical decision support event that is common in the first set of electronic health records for the reference population of patients based on the reference set of clinical information)); 
Claim 12 is substantially similar to claim 2, and therefore likewise rejected.
Regarding claim 3, McNair teaches perform, with respect to the each group, the adding of the second attribute by adding the second attribute to the first set of attributes based on (i) the second attribute being at least as common, among the group's entities having the first set of attributes, as all other attributes of the plurality of attributes other than the first attribute and (ii) the first quantity threshold being satisfied by the quantity of the group's entities that has the first set of attributes other than the second attribute (see Para [0094], ‘additional attributes (i.e. second attribute) such as patient demographic information, treatment information including the caregiver or health entity treating the patient may also be ‘combined (i.e. added)’ with the targeted conditions or concepts (i.e. adding a second attribute to the first set of attributes) to increase the specificity of the related concepts and the common set of clinical concepts, and [0181], patients at least 3 months pregnant with income levels below poverty who are treated at a particular hospital and who are enrolled in a particular medication trial (Examiner notes checking two types of clinics, and  a patient at least 3 months pregnant that teaches ‘a threshold such as 3 months’ and a condition to be satisfied)).  

Claim 13 is substantially similar to claim 3, and therefore likewise rejected.

Regarding claim 5, McNair teaches to generate, with respect to the each group, the query suggestion by joining attributes of the first set of attributes using one or more logical conjunction operators (see Para [0153]-[0154], for generating suggested clinical concepts from new knowledge learned through methods including in indication of a clinical decision support event associated with a target patient is received.  The clinical decision support event may include one or more clinical conditions with which the patient has been diagnosed or of which the patient is suspected of having, for example, an indicator of a desired type of codified clinical concept is received.  A desired type of codified clinical concept may include one or more of a procedure, a laboratory result, or a medication).  

Claim 15 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, McNair teaches the first quantity threshold comprises a predetermined percentage of entities of the group (see Para [0061] , a health care provider might suggest a set of ranges or thresholds for variables (as parameters) or a range or threshold that is different from what is typically used, and Para [0094] teaches patients at least 3 months pregnant with income levels below poverty who are treated at a particular hospital and who are enrolled in a particular medication trial).  

Claim 16 is substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 20, McNair teaches each of the first sets of attributes summarizes the each group, wherein the entities are healthcare patients (see Para [0171], receiving patient health data from a healthcare entity, the patient health data including a set of clinical concepts encoded in a first nomenclature and determining a second nomenclature corresponding to the first nomenclature), and 
the clinical condition includes one or more of a disease, diagnoses, medical issue, or medical event; the probability for the first clinical condition is a calculated probability that the patient has or will develop the first clinical condition based on at least a portion of the set of clinical concepts for the patient (Examiner notes diseases and diagnoses as attributes describing a patient as entity)).


Claims 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McNair in view of Frank, and further in view of BARRY M. CACERES et al. (US Patented No. US 2010/0161602 A1, hereinafter referred to as “Caceres”).


Regarding claim 4, McNair and Frank teach claim 2 as above. However, McNair and Frank do not explicitly teach “iteratively add, with respect to the each group, a next attribute to the first set of attributes based on (i) the next attribute being at least as common, among the group's entities having the first set of attributes, as all remaining attributes of the plurality of attribute that are not included in the first set of attributes and (ii) the first quantity threshold being satisfied by the quantity of the group's entities that has the first set of attributes other than the next attribute, wherein the iterative adding is stopped based on the first quantity threshold no longer being satisfied by the quantity of the group's entities that has the first set of attributes”.
organizing attribute values associated with an entity for a specific attribute type into groups, based on a level of similarity with other members of the group, and Para [0075], iterates over pairs of attribute values, where the entity resolution application may obtain an attribute type, a set of values for the attribute, and the relevant attribute grouping rules  for the attribute types, and a loop then occurs that includes steps 515-550 where one of the attribute pairs is evaluated at each pass through the loop until there are no more pairs left, and [0078], a given attribute value is associated with a group when each member of the group has a pair-wise comparison score with the attribute value that is within the grouping threshold. If not, then a new group may be created for that attribute value. If a given attribute value could be a member of more than one group, then that attribute value may be added to the group with an attribute value that most closely matches the given one) (Examiner notes it groups attributes based on a threshold value and it groups it until a threshold number reaches, the matching process is iterative because it matches it until a threshold amount of time and ‘exact match’ corresponding to ‘common attribute’)”.

Claim 14 is substantially similar to claim 4, and therefore likewise rejected.

Regarding claim 7, the claim is rejected by the same rationale as stated in claim 1 rejection. Caceres further teaches iteratively add, with respect to the each group, a third attribute to a second set of attributes based on (i) the third attribute being at least as uncommon among the group's entities as all attributes of the plurality of attributes other than attributes of the first set of attributes (see Para [0075], the entity resolution application may compute a pair-wise comparison score for each distinct pair of attribute values for the attribute type.  A loop then occurs that includes steps 515-550 where one of the attribute pairs is evaluated at each pass through the loop until there are no more pairs left) and (ii) a second quantity threshold being satisfied by a second quantity of the group's entities that has one or more of the second set of attributes (see Para [0043], organizing attribute values associated with an entity for a specific attribute type into groups, based on a level of similarity with other members of the group.  Two attribute values may be placed in the same group if a quantitative pair-wise comparison score is above a threshold value, referred to as a grouping threshold).

Claim 17 is substantially similar to claim 7, and therefore likewise rejected.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McNair in view of Frank and Caceres, and further in view Bradley P. Allen et al. (US Patented No. US 2004/0044661 A1, hereinafter referred to as “Allen”).

Regarding claim 8, McNair, Frank and Caceres teaches claim 7 as above. However, McNair, Frank and Caceres does not explicitly teach “perform the generation of the query suggestion by: joining, with respect to the each group, attributes of the first set of attributes and attributes of the second set of attributes to form the query suggestion such that (i) the query suggestion indicates inclusion of the first set of attributes via one or more logical conjunction operators and (ii) the query suggestion indicates exclusion of the second set of attributes via one or more logical negation operators”.
However, Allen teaches “perform the generation of the query suggestion by: joining, with respect to the each group, attributes of the first set of attributes and attributes of the second set of attributes to form the query suggestion such that (i) the query suggestion indicates inclusion of the first set of attributes via one or more logical a query can include simple query terms that specify conditions such as "attribute=value", and the query term "attribute contains string" can be used to perform a text search for the string within the attribute.  These simple query terms can additionally be compounded using operators, such as, NOT, OR, and AND. and [0046] teaches the server performs the query to generate a set of results that satisfy the query conditions, and constructs a response containing the results, the query and suggestions on how to refine the query that can include frequently occurring values (or other interesting values) for facets of the metadata)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNair’s method for managing health database by health-related entities with the teaching of Frank’s method for measuring affective response and providing group based results to include the teaching of Caceres’s a system for entity resolution system and attribute grouping rule with the teaching of Allen’s a system for systems for searching through collections of information resources for query suggestions reflective of clustering-obtained groups. McNair, Frank, Caceres and Allen are in the same field of invention because all of them teach clustering data. Combination to do so would have been obvious to one of ordinary skill in the art in order to provide quick searching and navigation process to get required information for the user as taught by Allen.
Claim 18 is substantially similar to claim 8, and therefore likewise rejected.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McNair in view of Frank, and further in view of Damir Spisic et al. (US Patented No. US 2018/0322130 A1, hereinafter referred to as “Spisic”).

Regarding claim 9, McNair and Frank teach claim 1 as above. However, McNair and Frank do not explicitly teach “wherein the query suggestion is generated, with respect to the each group, if a homogeneity index value of the group breaches a homogeneity threshold, and wherein the one or more processors are configured by machine-readable instructions to determine, with respect to the each group, the homogeneity threshold by: identifying a first number of entities that has only a most common attribute; iteratively identifying a second number of entities that has the most common attribute and a next most common attribute; summing the first number and each of the second numbers; and dividing the sum by a total number of entities in the group”.
However, Spisic teaches “wherein the query suggestion is generated, with respect to the each group, if a homogeneity index value of the group breaches a homogeneity threshold, and wherein the one or more processors are configured by machine-readable instructions to determine, with respect to the each group (see Para [0068], check that the sub-clusters corresponding to the selected pair are homogenous enough in the input space (e.g., achieves a homogeneity threshold) to be merged as a cluster, merging the two sub-clusters, and iterating the processing for remaining sub-clusters (e.g., until no sub-clusters that achieve the tightness threshold and homogeneity threshold remain)), the homogeneity threshold by: identifying a first number of entities that has only a most common attribute; iteratively identifying a second number of entities that has the most common attribute and a next most common attribute; summing the first number and each of the second numbers; and dividing the sum by a total number of entities in the group (see Para [0068], a variable importance value may be computed for predictors and targets within the subgroup, one or more predictor variables and target variables may be selected based on the ranking (e.g., top three), and the distribution of each selected variable may be compared with the overall distribution to generate a profile indicating low, medium, or high correlation (i.e. a first number of entities has only a most common attribute, a second number of entities has the most common attribute and a next most common attribute))”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNair’s method for managing health database by health-related entities with the teaching of Frank’s method for measuring affective response and providing group based results to include the teaching of Spisic’s a system for data insight discovery using a clustering technique for query suggestions reflective of clustering-obtained groups. McNair, Frank and Spisic are in the same field of invention because all of them teach clustering data. Combination to do so would have been obvious to one of ordinary skill in the art in order to improve data clustering technique by creating recommendations, building systems that implement portions of the recommendations, integrating the systems into existing processes and infrastructure as taught by Spisic.
Claim 19 is substantially similar to claim 9, and therefore likewise rejected.


                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen; Zhongqiang discloses US 2018/0060339 A1 methods, systems, and programming for providing query suggestions.
Bayliss; David discloses US 7403942 B1 method and system for processing data records.
Rahman; Fuad discloses US 2017/0235888 A1 systems and methods for creating contextualized summaries of patient notes from electronic medical records systems.
                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        12/04/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162